 

 

 

IE rit
Case 9:19-cv-80825-DMM Document 32 Entered on FLSD Docket 10/28/2019 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

Case No.: 19-80825-CV-MIDDLEBROOKS

JENNIFER QUASHA, on behalf of her son,
H.Q., a minor,

Plaintiff,
Vv.
CITY OF PALM BEACH GARDENS,

Defendant.
/

ORDER REFERRING DISCOVERY MOTIONS
Pursuant to 28 U.S.C. § 636 and the Magistrate Rules of the Local Rules of the Southern
District of Florida, the Plaintiffs pending Motion to Compel (DE 31), as well as all future
discovery motions are hereby referred to United States Magistrate Judge Dave Lee Brannon for
resolution.
DONE AND ORDERED in Chambers at West Palm h, Florida, this 2 day of

October, 2019.

   

 

DONALD M. MIDDLEBROOKS
UNITED STATES DISTRICT JUDGE

 

 
